Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding claim 21, the prior art of Pan (US2011/0234768) teaches a dual camera system that set start and end focus positions. The prior art of Kimba (US6346694) a first focus detector which detects a focus condition of said optical system based on outputs of said first sensor pair, a second focus detector which detects a focus condition of said optical system based on outputs of said second sensor pair, and a third focus detector which detects a focus condition of said 
optical system based on outputs of said first image sensor and said third image 
sensor. The prior art of Batur (US2013/0028582) discloses a method for performing a third focus search on the second imaging sensor system when the maximum frame focal scores of the first focus search and the second focus search correspond to different focus regions.  The prior art of Kawamura (US20140146219) discloses a control unit that sets the second and third focusing positions according to a variation in the first focusing position which is based on an instruction from a user or an autofocus function. The prior art of Hamano (US2014/0043522) discloses when detecting an in-focus position of the object based on the second evaluation value, the focus detection unit uses a second focus detection area where a third expansion/contraction ratio. Thus, while many references teaches dual camera focusing operations, none of the references alone or in combination, provide a motivation to teach:  “a first set of one or 

Regarding claim 28, , the prior art of Pan (US2011/0234768) teaches a dual camera system that set start and end focus positions. The prior art of Kimba (US6346694) a first focus detector which detects a focus condition of said optical system based on outputs of said first sensor pair, a second focus detector which detects a focus condition of said optical system based on outputs of said second sensor pair, and a third focus detector which detects a focus condition of said 
optical system based on outputs of said first image sensor and said third image 
sensor. The prior art of Batur (US2013/0028582) discloses a method for performing a third focus search on the second imaging sensor system when the maximum frame focal scores of the first focus search and the second focus search correspond to different focus regions.  The prior art of Kawamura (US20140146219) discloses a control unit that sets the second and third focusing positions according to a 

Regarding claim 33, , the prior art of Pan (US2011/0234768) teaches a dual camera system that set start and end focus positions. The prior art of Kimba (US6346694) a first focus detector which detects a focus condition of said optical system based on outputs of said first sensor pair, a second focus detector which detects a focus condition of said optical system based on outputs of said second sensor pair, and a third focus detector which detects a focus condition of said 

sensor. The prior art of Batur (US2013/0028582) discloses a method for performing a third focus search on the second imaging sensor system when the maximum frame focal scores of the first focus search and the second focus search correspond to different focus regions.  The prior art of Kawamura (US20140146219) discloses a control unit that sets the second and third focusing positions according to a variation in the first focusing position which is based on an instruction from a user or an autofocus function. The prior art of Hamano (US2014/0043522) discloses when detecting an in-focus position of the object based on the second evaluation value, the focus detection unit uses a second focus detection area where a third expansion/contraction ratio. Thus, while many references teaches dual camera focusing operations, none of the references alone or in combination, provide a motivation to teach: “a first set of one or more lenses; a second camera, comprising a second set of one or more lenses; a third camera, comprising a third set of one or more lenses; and one or more processors; and memory storing program instructions executable by the one or more processors to: cause the first camera to independently focus on an image subject based at least in part on image content corresponding to the image subject; cause the second camera to focus on the image subject based at least in part on a first focus relationship that characterizes focusing of the second camera with respect to focusing of the first camera; and 5cause the third camera to focus on the image subject based at least in part on a second focus relationship that characterizes focusing of the third camera with respect to at least one of: focusing of the first camera, or focusing of the second camera”, in combination with all other limitations of the claim.

Regarding dependent claims 22-27, 29-32 and 34-40, the claims are allowed as being dependent of claims 21, 28 and 33, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUNG H LAM/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/17/2021